Citation Nr: 1208506	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1973 and from November 1974 to March 1976; additional periods of active duty for training are unconfirmed.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) RO in Oakland, California.

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection.  As such, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011.  

The Veteran's DD 214s from his two periods of active service indicate that upon his initial enlistment in 1972, he had a 6 year Reserve requirement for the US Marine Corps.  The Veteran testified at his November 2011 hearing that his back injury first occurred in a motor vehicle accident in March 1974, while off-base during a period of active duty for training (ACDUTRA).  However, the RO made no attempt to obtain the Veteran's service personnel records, or other records from the National Personnel Records Center (NPRC), which could be used to confirm whether the Veteran had ACDUTRA during March 1974 and whether he reported any injury at that time.  The Board acknowledges that the RO attempted to obtain a Line of Duty report relating the Veteran's motor vehicle accident, but that none was available.  However, the Veteran's available service personnel records would be useful to determine whether the Veteran had ACDUTRA in March 1974 and whether he reported the motor vehicle accident at that time.  

The Board also notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for a lumbar spine disability.  The Veteran's service treatment records indicate that, at his November 1974 entrance examination, the Veteran reported involvement in a motor vehicle accident in March 1974, wherein he related that he injured his hip, neck, and back, but that the Veteran denied experiencing recurrent back pain on his Report of Medical History and his physical examination was normal.  The Veteran's separation examination in March 1976 likewise was normal.  

In addition, the Board observes that the Veteran underwent surgical treatment for L5-S1 disc herniation in December 1995; related treatment records indicate that the Veteran reported a long history of back problems.  At a June 1998 VA examination, the Veteran reported that a back injury occurred when he was beaten at the time of his 1995 arrest. See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  

Nonetheless, although the Veteran has submitted post-service treatment records, including recent VA treatment records, none of his treatment records indicate whether his current lumbar spine disability is causally or etiologically related to his service, including whether any back injury from a March 1974 motor vehicle accident permanently worsened or otherwise increased in severity (i.e., was aggravated) during his November 1974 to March 1976 period of active service, and if so, whether such increase was beyond its natural progression during his service during the course of his military service.  See 38 C.F.R. § 3.306(b)(1).  Furthermore, the Veteran contends that, even absent an acute event or injury during service, his current lumbar spine disability is related to active service, and that private medical records indicate continuity of symptomatology in the years following active service.  As such, additional clinical assessment and a medical opinion is needed to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  However, the Veteran has not been provided an examination which addresses whether his claimed lumbar spine disability is causally or etiologically related to his service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. Request any/all additional available service personnel records from the NPRC and the Defense Personnel Records Imaging System.  If no additional service personnel records can be found, or if they have been destroyed, ask for specific written confirmation of that fact.

2.  The RO should schedule the Veteran for a VA spine examination to determine the nature and etiology of his current lumbar spine disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed disability is related to his service in the military.  The VA examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disability had its onset in active service or a period of duty training, such that it is causally related to active service or a period of duty training.  In addition, the VA examiner is requested to determine whether the Veteran's current lumbar spine disability existed prior to service and whether this disability permanently worsened or otherwise increased in severity (i.e., was aggravated), and if so, whether such increase was beyond its natural progression during his service, taking into consideration his medical history prior to and since his active service.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  A rationale is requested for any opinion expressed; the medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.   

3.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


